People v Perkins (2019 NY Slip Op 08083)





People v Perkins


2019 NY Slip Op 08083


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1073 KA 18-01869

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vGERALD L. PERKINS, JR., DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (LAURA T. JORDAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered June 21, 2018. The judgment convicted defendant upon his plea of guilty of promoting a sexual performance by a child (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of two counts of promoting a sexual performance by a child as a sexually motivated felony (Penal Law
§§ 130.91, 263.15). Contrary to defendant's contention, the record establishes that he knowingly, voluntarily and intelligently waived, both orally and in writing, the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver forecloses his challenge to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court